ORDER

Gerald D. Abner, proceeding pro se, appeals a district court order dismissing his civil actions pursuant to the provisions of 28 U.S.C. § 1915(e)(2). This ease has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
On February 26, 2003, Abner filed four separate, identical complaints against SBC (Ameritech), Compaq, K-Mart, and United On-Line (Netzero). The unintelligible complaints alleged that Abner suffers from agoraphobia, which has been aggravated through his “use of the computer under the assumption that its [sic] a personal private PC.” The complaints alleged that the defendants erased some of Abner’s emails, which resulted in the loss of his “future employment and a possible entertainment career.” The complaints also contended, without any explanation, that “invasion of privacy, defamation, and employment discrimination along with aggravated [sic] personal injury is prevalent.” Abner sought monetary relief in the amount of twenty million dollars.
The district court granted Abner’s motion to proceed in forma pauperis and summarily dismissed his complaints as frivolous pursuant to § 1915(e)(2). Abner now appeals.
We review de novo a district court order dismissing a complaint as frivolous under § 1915(e)(2). Brown v. Bargery, 207 F.3d 863, 866 (6th Cir.2000). A complaint “is frivolous where it lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989); see also Lawler v. Marshall, 898 F.2d 1196, 1198 (6th Cir.1990). A complaint lacks an arguable or rational basis in law “if it is based on legal theories that are indisputably meritless.” Brown, 207 F.3d at 866. A complaint lacks an arguable or rational basis in fact if it describes “fantastic or delusional scenarios.” Neitzke, 490 U.S. at 327-28,109 S.Ct. 1827.
Upon review, we conclude that the district court properly dismissed Abner’s complaints, as they lacked an arguable basis in law or fact. The complaints were completely incomprehensible and contained no legal theories upon which a valid federal claim may rest. In addition, the factual allegations made in Abner’s complaints, to the extent that they could be deciphered, were delusional. Thus, even *959under the most liberal construction, Abner’s complaints were frivolous.
Accordingly, the district court’s order is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.